DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn et al. (WO 2016/074794 A1, May 19, 2016).
6 Da to 4.0 x 106 Da (¶ [0040]). The carboxymethyl cellulose may have a molecular weight in the range of 5.0 x 104 Da to 1.5 x 106 Da (¶ [0033]). The carboxymethyl cellulose has typically a degree of substitution of 0.20 to 1.50 (¶ [0035]). The addition of a small quantity of carboxymethyl cellulose (CMC) to a crosslinked HA gel surprisingly leads to a long-lasting dermal filler composition displaying a low extrusion force, while having improved mechanical properties providing high volumizing capacity (¶ [0027]). CMC is added as a lubricant (¶ [0011]). The CaHAP microparticles may have a particle size of 25 µm to 45 µm (Example 6). Where the dermal filler additionally contains microparticles, the advantages of Radiesse® (i.e. neocollagenesis due to calcium hydroxyapatite particles) are combinable with the advantage of a partial reversibility/correctability due to the possibility of using a hyaluronidase enzyme to degrade and dissolve the crosslinked HA carrier. Another advantage is that the crosslinked HA carrier will last longer than the current uncrosslinked CMC carrier used, e.g., in Radiesse® (¶ [0028]). When injected, the small calcium hydroxyapatite particles act as a scaffold that promotes new tissue formation similar to its surrounding environment (¶ [0006]). The injectable dermal filler may further comprise lidocaine (¶ [0054]) and polyols (¶ [0052]). A method for preparing the injectable dermal filler 
Hagedorn et al. differ from the instant claims insofar as not disclosing 20-55% (w/v) calcium phosphate and 0.25-0.65% (w/v) carboxymethyl cellulose. Hagedorn et al. disclose amounts in volume/volume %. 
However, Hagedorn et al. disclose wherein calcium hydroxyapatite particles promotes new tissue formation and wherein carboxymethyl cellulose leads to a long-lasting dermal filler composition displaying a low extrusion force. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have optimized the amount of calcium hydroxyapatite particles and carboxymethyl cellulose in w/v % depending on the efficacy of new tissue formation desired and the extrusion force desired, respectively. Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn et al. (WO 2016/074794 A1, May 19, 2016) in view of 
	The teachings of Hagedorn et al. are discussed above. Hagedorn et al. do not disclose wherein the composition is sterilized by moist heat.
	However, Khoshbin et al. disclose wherein a composition filled into sterile syringes and terminally sterilized by moist heat in an autoclave (page 24, lines 14-15).
	Hagedorn et al. does not disclose how the composition may be sterilized. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have sterilized the composition of Hagedorn et al. by moist heat since this is a known and effective sterilization method as taught by Khoshbin et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,335,512. Although the claims at issue are not identical, they are not patentably distinct from each other for the same  

Conclusion
Claims 1-15 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TRACY LIU/Primary Examiner, Art Unit 1612